Citation Nr: 0626030	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-24 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include dysthymia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision.  In September 
20005, the Board remanded for further development and in June 
2006, the veteran appeared at a hearing at the RO before the 
undersigned.  


FINDING OF FACT

A psychiatric disability was not manifested in service and 
the preponderance of the evidence is against a finding that 
any current psychiatric disability is related to service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.9, 4.127 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
is required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2003 and 
March 2006.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Additionally, he was 
given information about effective dates and disability 
ratings.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  Neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  VA has complied with its duty 
to assist the veteran in the development of the facts 
pertinent to the claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record. 


Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

There is no question that the veteran has a current 
disability.  VA afforded the veteran two examinations.  The 
April 1995 VA examination report noted a diagnosis of 
depression and the July 2003 VA examination report noted a 
diagnosis of dysthymia.  Therefore, the initial requirement 
for service connection has been met.  

The examination at service entry showed a normal psychiatric 
evaluation.  During service, a June 1971 record noted an 
impression of immature personality and another record dated 
in October 1971 noted an impression of passive-aggressive 
personality.  An examination prior to retirement showed a 
normal psychiatric evaluation.  

VA specifically requested an opinion on the etiology of the 
veteran's current disability.  In a January 2004 memorandum, 
based on review of the claims folder the July 2003 VA 
examiner responded to VA's request.  In his report, the 
examiner opined that it was "not at least as likely as not 
that [the veteran's] disorder was caused or aggravated by the 
veteran's active duty service."  He further added that 
"military life itself had no inciting or intensifying effect 
upon that condition."  The examiner also noted that 
personality traits and disorders are conditions established 
in childhood and adolescence.  He added that the veteran's 
condition preexisted service and was not aggravated by 
service.  In conclusion, he found that the veteran's 
dysthymia and anger appeared "adequately related to the 
discrete use of cocaine and marijuana . . . , plus the 
ongoing personality trait or disorder."  

Based upon the evidence of record, the Board finds that 
service connection for a psychiatric disability is 
unwarranted.  While the veteran has a current disability as 
indicated by VA examination reports, there is no opinion 
which provides a nexus between current disability and 
service.  In fact, in the January 2004 memorandum, a VA 
examiner specifically found that the veteran's dysthymia is 
related to substance use and his personality traits.  The 
examiner found that the veteran's disability was not at least 
as likely as not caused or aggravated by active duty.  
Additionally, the Board notes the veteran's service 
impressions of immature personality and passive- aggressive 
personality.  Personality disorders are deemed to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

While the appellant may believe that his psychiatric 
disability is related to service, he is a layman and is not 
competent to give a medical opinion about the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against finding that a 
psychiatric disability was incurred in or is otherwise 
related to service, there is no doubt to be resolved, and the 
claim must be denied.  38 U.S.C.A. § 5107; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

Service connection for a psychiatric disability, to include 
dysthymia, is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


